                 Case 19-11299-LSS            Doc 461       Filed 10/15/19        Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                   )
In re:                                             )          Chapter 11
                                                   )
SPORTCO HOLDINGS, INC., et al., 1                  )          Case No. 19-11299-LSS
                                                   )
                          Debtors.                 )          (Jointly Administered)
                                                   )
                                                   )          Hearing Date: October 21, 2019 @ 10:00 a.m.
                                                   )          Objection Deadline: October 15, 2019 @ 4:00 p.m.

     UNITED STATES TRUSTEE’S OBJECTION TO CONFIRMATION OF DEBTORS’
       SECOND AMENDED COMBINED CHAPTER 11 PLAN OF LIQUIDATION

          Andrew R. Vara, the Acting United States Trustee for Region 3 (“U.S. Trustee”), through

his undersigned attorneys, objects to confirmation of Debtors’ Second Amended Combined

Chapter 11 Plan of Liquidation (“Plan”, D.E. 394) 2 and states as follows:

                                              JURISDICTION

           1.     Under (i) 28 U.S.C. § 1334, (ii) applicable order(s) of the United States District

    Court for the District of Delaware issued pursuant to 28 U.S.C. § 157(a), and (iii) 28 U.S.C. §

    157(b)(2), this Court has jurisdiction to hear and determine this objection.

           2.     Pursuant to 28 U.S.C. § 586(a)(3), the U.S. Trustee is charged with administrative

    oversight of the bankruptcy system in this District. Such oversight is part of the U.S. Trustee’s

    overarching responsibility to enforce the laws as written by Congress and interpreted by the

    courts. See United States Trustee v. Columbia Gas Systems, Inc. (In re Columbia Gas Systems,

    Inc.), 33 F.3d 294, 295-96 (3d Cir. 1994) (noting that the U.S. Trustee has “public interest

    standing” under 11 U.S.C. § 307 which goes beyond mere pecuniary interest); Morgenstern v.

1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Bonitz
Brothers, Inc. (4441); Ellett Brothers, LLC (7069); Evan Sports, Inc. (2654); Jerry’s Sports, Inc. (4289); Outdoor
Sports Headquarters, Inc. (4548); Quality Boxes, Inc. (0287); Simmons Guns Specialties, Inc. (4364); SportCo
Holdings, Inc. (0355); and United Sporting Companies, Inc. (5758). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 267 Columbia Ave., Chapin, SC 29036.
2
 Terms shall have the same meaning given them in the Plan, Disclosure Statement or Solicitation Procedures
Motion unless otherwise noted herein.

                                                        1
               Case 19-11299-LSS        Doc 461     Filed 10/15/19     Page 2 of 5



Revco D.S., Inc. (In re Revco D.S., Inc.), 898 F.2d 498, 500 (6th Cir. 1990) (describing the U.S.

Trustee as a “watchdog”).

        3.     Pursuant to 28 U.S.C. § 586(a)(3)(B), the U.S. Trustee has the duty to monitor

plans and disclosure statements filed in Chapter 11 cases and to comment on such plans and

disclosure statements.

        4.     Under 11 U.S.C. § 307, the U.S. Trustee has standing to be heard on the Plan and

the issues raised in this objection.

                                PRELIMINARY STATEMENT

       5.      The Plan is a liquidating plan filed pursuant to the provisions of Local Bankrupty

Rule 3017-2.

       6.      The U.S. Trustee objects to confirmation of the Plan to the extent it contains

exculpation provisions which are inconsistent with the Bankruptcy Code.

                                       STATEMENT OF FACTS

        7.     On June 10, 2019, the Debtors filed their petitions. All of the cases have been

ordered jointly consolidated for administrative purposes. On June 17, 2019 the U.S. Trustee

appointed an Official Committee of Unsecured Creditors.

        8.     On August 22, 2019, the Debtors filed their original Combined Disclosure

Statement and Joint Chapter 11 Plan of Liquidation (D.E. 308), and concurrently therewith a

Solicitation Procedures Motion (D.E. 309). On September 13, 2019, the Debtors filed the

Second Amended Combined Chapter 11 Plan of Liquidation (“Plan”, D.E. 394). On September

17, 2019, the Court conditionally approved the Combined Disclosure Statement and Plan of

Liquidation and the Solicitation Procedures Motion (D.E. 399).




                                                2
             Case 19-11299-LSS         Doc 461      Filed 10/15/19     Page 3 of 5



       9.     Plan Section II.A.46 defines Exculpated Parties:        “…means, collectively and

individually, the Debtors, the Committee, the Prepetition Term Loan Lenders, and each of their

respective members, attorneys, financial advisors, investment bankers, accountants, agents and

other professionals.”

      10.     Section XI.B. of the Plan contains the following exculpation provision:

      Except as otherwise specifically provided in this Combined Plan and Disclosure
      Statement, the Exculpated Parties and any of such parties’ successors and assigns,
      solely in their capacities as such, shall not have or incur any liability for any
      claim, action, proceeding, cause of action, avoidance action, suit, account,
      controversy, agreement, promise, right to legal remedies, right to equitable
      remedies, right to payment, or claim (as defined in Bankruptcy Code section
      101(5)), whether known, unknown, reduced to judgment, not reduced to
      judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
      disputed, undisputed, secured, or unsecured and whether asserted or assertable
      directly or derivatively, in law, equity, or otherwise to one another or to any
      Claim holder or Equity Interest holder, or any other party in interest, or any of
      their respective agents, employees, representatives, advisors, attorneys, or
      affiliates, or any of their successors or assigns, for any act or omission originating
      or occurring on or after the Petition Date through and including the Effective Date
      in connection with, relating to, or arising out of the Debtors, the Chapter 11
      Cases, the negotiation and filing of the Combined Plan and Disclosure Statement,
      the filing of the Chapter 11 Cases, the pursuit of confirmation of the Combined
      Plan and Disclosure Statement, the consummation of the Combined Plan and
      Disclosure Statement, the administration of the Combined Plan and Disclosure
      Statement, or the property to be liquidated and/or distributed under the Combined
      Plan and Disclosure Statement, except for their willful misconduct or gross
      negligence as determined by a Final Order of a court of competent jurisdiction,
      and in all respects shall be entitled to rely reasonably upon the advice of counsel
      with respect to their duties and responsibilities under the Combined Plan and
      Disclosure Statement. (Emphasis added).

      The foregoing paragraph shall apply to attorneys only to the extent permissible
      under applicable bar rules and applicable case law.




                                                3
              Case 19-11299-LSS          Doc 461      Filed 10/15/19     Page 4 of 5




                                           ARGUMENT

       The Exculpation Provision is Overbroad

       11.    Plan Section XI.B proposes to exculpate parties from conduct taking place during

the case. The definition of Exculpated Party includes the Pre-Petition Term Loan Lenders who

are not estate fiduciaries. Including this entity in the exculpation provision is overbroad. The

definition “Exculpated Parties” should be revised to remove the Pre-Petition Term Loan Lender.

The list of parties receiving exculpation should be limited to those parties who served in the

capacity of estate fiduciaries, i.e., the creditors’ committee, its members, estate professionals and

the Debtor's directors and officers. See In re Indianapolis Downs, LLC, 486 B.R. 286 (Bankr. D.

Del. 2013); In re Tribune Co., 464 B.R. 126, 189 (Bankr. D. Del. 2011); In re PTL Holdings,

LLC, 2011 WL 5509031 *12 (Bankr. D. Del. Nov. 10, 2011); In re Washington Mutual Inc., 442

B.R. 314, 350 (Bankr. D. Del. 2011). See also PWS Holding Corp, 228 F.3d 224 (3d Cir. 2000).

       12.     As stated by the Court in In re Washington Mutual, Inc., 442 B.R. 314 (Bankr. D.

Del. 2011)(Walrath, J.), an “exculpation clause must be limited to the fiduciaries who have

served during the chapter 11 proceeding: estate professionals, the Committees and their

members, and the Debtors’ directors and officers.” Id. at 350-51 (emphasis added). The Court

in In re Tribune Company, 464 B.R. 126 (Bankr. D. Del. 2011)(Carey, J.), stated agreement

with the holding in Washington Mutual relating to exculpated parties, and held that the

exculpation clause in Tribune, “must exclude non-fiduciaries.” Id. at 189, quoting Washington

Mutual, 422 B.R. at 350 -51. Accord, Indianapolis Downs, 486 B.R. 286 (Bankr. D. Del. 2013).

       13.     Additionally, the highlighted language relating to reliance upon the advice of

counsel should also be stricken. Reliance upon the advice of counsel is a defense that may be

asserted at common law. Including such a provision in a clause like this tends to elevate the



                                                  4
              Case 19-11299-LSS          Doc 461     Filed 10/15/19    Page 5 of 5



issue from a defense to an immunity. Further, to the extent the provision is not limited to written

advice, the clause would permit any affected person to simply claim they were relying upon the

advice of counsel, irrespective of the underlying facts.

                                         CONCLUSION

       14.      Unless the Exculpation provision in the Plan is amended so that it benefits only

fiduciaries of the Debtors’ estates, and eliminates the “reliance upon counsel” provision, the

Plan should not be confirmed.

         WHEREFORE, the U.S. Trustee respectfully requests that this Court issue an order

       denying confirmation of the Plan, and/or granting such other relief as this Court deems

       appropriate, fair and just.

Dated: October 15, 2019                         Respectfully submitted,
       Wilmington, Delaware
                                                ANDREW R. VARA
                                                ACTING UNITED STATES TRUSTEE
                                                Region 3

                                                By: /s/ David L. Buchbinder
                                                David L. Buchbinder, Esquire
                                                Trial Attorney
                                                United States Department of Justice
                                                Office of the United States Trustee
                                                J. Caleb Boggs Federal Building
                                                844 King Street, Suite 2207
                                                Wilmington, DE 19801
                                                (302) 573-6491
                                                (302) 573-6497 (Fax)
                                                david.l.buchbinder@usdoj.gov




                                                 5
